31 So. 3d 908 (2010)
Robert KOENEMUND, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-4443.
District Court of Appeal of Florida, Fifth District.
March 30, 2010.
*909 A.R. Mander, III, of Greenfelder, Mander, Murphy, Dwyer & Morris, Dade City, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Brown v. State, 24 So. 3d 671 (Fla. 5th DCA 2009).
ORFINGER, TORPY and EVANDER, JJ., concur.